              Case 2:20-mj-00269-MAT Document 22 Filed 08/31/20 Page 1 of 2




1                                                       Magistrate Judge Mary Alice Theiler
2
3
4
                                UNITED STATES DISTRICT COURT
5
                               WESTERN DISTRICT OF WASHINGTON
6                                        AT SEATTLE

7
     UNITED STATES OF AMERICA,                  )   Case No. MJ20-269-MAT
8                                               )
                       Plaintiff,               )
9                                               )   ORDER GRANTING THE
                  v.                            )   UNOPPOSED MOTION TO
10                                              )   EXTEND THE INDICTMENT
     BAOKE ZHANG,                               )   DEADLINE
11                                              )
                       Defendant.               )
12                                              )
13          THE COURT has considered the unopposed motion to extend the indictment

14   deadline in this matter. The bases for the extension are reasonable under the Speedy

15   Trial Act. Without an extension, the government and defense counsel would be denied

16   the reasonable time necessary for effective preparation. The parties have consented to

17   entering an order extending the indictment deadline from on or about September 18,

18   2020 to no later than November 1, 2020.

19          THE COURT finds that the interest of justice is served by granting the

20   extension.

21          IT IS ORDERED that the indictment deadline is extended to no later than

22   November 1, 2020.

23          IT IS FURTHER ORDERED that the period of delay from on or about

24   September 18, 2020 to November 1, 2020, is excludable time pursuant to 18 U.S.C. §

25   3161(h)(7)(A) for the purpose of computing the time limitations imposed by the Speedy

26   Trial Act.


       ORDER GRANTING THE UNOPPSED                             FEDERAL PUBLIC DEFENDER
       MOTION TO EXTEND THE INDICTMENT                            1601 Fifth Avenue, Suite 700
       DEADLINE                                                     Seattle, Washington 98101
       (USA v. Zhang / MJ20-269-MAT) - 1                                       (206) 553-1100
             Case 2:20-mj-00269-MAT Document 22 Filed 08/31/20 Page 2 of 2




1          DONE this       day of          , 2020.
2
                                    _________________________________
3
                                    Mary Alice Theiler
4                                   UNITED STATES MAGISTRATE JUDGE

5
6    Presented by:

7    s/ Jesse Cantor
     Assistant Federal Public Defender
8    Attorney for Baoke Zhang
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

       ORDER GRANTING THE UNOPPSED                      FEDERAL PUBLIC DEFENDER
       MOTION TO EXTEND THE INDICTMENT                     1601 Fifth Avenue, Suite 700
       DEADLINE                                              Seattle, Washington 98101
       (USA v. Zhang / MJ20-269-MAT) - 2                                (206) 553-1100
